United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Santa Clarita, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-691
Issued: August 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 13, 2012 appellant, through his attorney, filed a timely appeal from the
September 30, 2011 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he had disability
for periods between January 10 and June 18, 2011 due to his November 23, 2010 work injury.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
OWCP accepted that on November 23, 2010 appellant, then a 53-year-old mail
handler/equipment operator, sustained a left ankle sprain when he rolled his left ankle while
dismounting from a forklift. He stopped work on November 24, 2010.2
Appellant filed several CA-7 forms (Claim for Compensation) in which he claimed that
he had disability due to his November 23, 2010 work injury for periods between January 10 and
March 18, 2011.
Appellant was under the periodic care of Dr. John A. Woodcock, an attending Boardcertified family practitioner and osteopath, beginning in December 2010. On December 30,
2011 Dr. Woodcock signed a Certification of Health Care Provider for Employee’s Serious
Health Condition (Family and Medical Leave Act) stating that appellant had an ankle injury
which was not improving, that he was incapacitated until February 29, 2011 and that a treatment
plan was awaiting further diagnosis.3
The findings of January 9, 2011 magnetic resonance imaging (MRI) scan testing of
appellant’s left ankle showed no acute tendon or ligament abnormality and no evidence of
effusion or fracture.4
In a January 25, 2011 report, Dr. Woodcock stated that appellant was under his medical
care and could not return to work at the time. He asked that appellant be excused from work for
nine days and noted that he could return to work on February 3, 2011. In a January 25, 2011
report, Dr. Woodcock diagnosed left ankle pain and hypertension, benign.
In an undated form report entitled “Medical Documentation/Comprehensive Medical
Report,” Dr. Woodcock listed a diagnosis as “persistent ankle pain [status post] injury” and the
objective findings as persistent pain with range of motion.5 The results of diagnostic tests were
listed as unknown for MRI scan and x-ray tests and the period of disability was stated as
“unclear” pending further diagnostic tests. An anticipated return to work date of April 1, 2011
was given and under the heading “physician’s rationalized opinion” the word “neuropathy” was
provided.6

2

Appellant continued to receive his regular pay for about a month and a half after November 23, 2010.

3

In a December 30, 2010 note, Dr. Woodcock indicated that appellant could not return to work until
January 13, 2011. A January 13, 2011 disability slip from the Sierra Medical Group, with an illegible signature,
indicated that appellant was “off work through January 27, 2011 due to injury.”
4

A disability slip from the Sierra Medical Group indicated that appellant was off work until February 18, 2001
due to diagnostic testing.
5

The report was submitted to OWCP on February 15, 2011.

6

Dr. Woodcock completed a similar form report on March 9, 2011 indicating that appellant was disabled since
November 23, 2010.

2

In a February 24, 2011 disability slip, Dr. Woodcock indicated that appellant was off
work from February 24 to March 9, 2011 due to persistent ankle pain. In duty status reports
dated February 25 and 28, 2011, he diagnosed ankle pain with neuropathy and clinical findings
of pain. Dr. Woodcock listed the date of injury as November 23, 2010 and stated that appellant
could not return to work. He also completed a disability slip on March 9, 2011 indicating that
appellant should be off work through March 25, 2011 and a March 24, 2011 slip showing
disability through April 1, 2011.
In a March 30, 2011 decision, OWCP denied appellant’s disability claim on the grounds
that he did not submit sufficient medical evidence to establish that he had disability for the
claimed periods beginning January 10, 2011 due to his November 23, 2010 work injury. It
indicated that the submitted medical evidence did not contain a rationalized opinion on causal
relationship.
Appellant filed additional CA-7 forms in which he claimed that he had disability due to
his November 23, 2010 work injury for the period April 16 to June 18, 2011. In a May 24, 2011
disability slip, Dr. Woodcock indicated that appellant should be excused from work for three
weeks.7 In a June 13, 2011 note, he diagnosed ankle sprain and indicated that appellant should
be off work through July 13, 2011 “due to treatment.” Appellant submitted other medical reports
in support of his claim, but the reports did not contain any opinion relevant to the claimed
periods of disability.
Appellant requested a hearing before an OWCP hearing representative. At the July 28,
2011 hearing, he argued that he had submitted medical evidence which supported his disability
claim. The medical evidence of record was discussed, including Dr. Woodcock’s diagnosis of
left ankle pain. Appellant was advised of the medical evidence necessary to establish his
disability claim, including a report which contained medical rationale relating his work injury to
the periods of claimed disability. He submitted several reports from Dr. Daniel Alves, an
attending Board-certified pain management physician, who treated appellant in mid 2011. In a
July 14, 2011 report, Dr. Ray d’Amours, an attending Board-certified pain management
physician, stated that appellant had a history of chronic left ankle pain and “some apparent nerve
injury.”
In a September 30, 2011 decision, an OWCP hearing representative affirmed OWCP’s
March 30, 2011 decision noting that appellant did not submit sufficient medical evidence to
establish that he had disability for the claimed periods between January 10 and June 18, 2011
due to his November 23, 2010 work injury. The hearing representative stated that the reports on
disability by Dr. Woodcock and other attending physicians lacked a rationalized opinion on the
cause of disability.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his claim including the fact that the individual is an “employee of the United States”
within the meaning of FECA, that the claim was timely filed within the applicable time
7

In a May 9, 2011 slip, Dr. Woodcock indicated that appellant should be off work from May 9 to 23, 2011.

3

limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally
related to the employment injury.8 The medical evidence required to establish a causal
relationship between a claimed period of disability and an employment injury is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between appellant’s diagnosed condition and the compensable employment factors. The opinion
of the physician must be based on a complete factual and medical background of appellant, must
be one of reasonable medical certainty and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by appellant.9
ANALYSIS
OWCP accepted that on November 23, 2010 appellant sustained a left ankle sprain.
Appellant claimed that he had disability for periods between January 10 and June 18, 2011 due
to his November 23, 2010 work injury.
The Board finds that appellant did not submit sufficient medical evidence to establish that
he had disability for the claimed periods between January 10 and June 18, 2011 due to his
November 23, 2010 work injury.
In support of his claim, appellant submitted numerous report of Dr. Woodcock, an
attending Board-certified family practitioner and osteopath, who saw him on a regular basis.
Most of these reports consist of brief disability slips in which Dr. Woodcock indicated that
appellant could not work for various periods, including periods between January 10 and
June 18, 2011. None of the reports contains a rationalized medical opinion relating the
November 23, 2010 work injury to the claimed periods of disability. Dr. Woodcock did not
discuss appellant’s November 23, 2010 work injury in any detail and, in most cases, he merely
diagnosed appellant with chronic left ankle pain. He did not explain how the type of soft-tissue
injury that OWCP accepted could cause disability for such an extended period.
In the undated form report entitled “Medical Documentation/Comprehensive Medical
Report,” Dr. Woodcock listed the diagnosis as “persistent ankle pain [status post] injury” and the
objective findings as persistent pain with range of motion. An anticipated return to work date of
April 1, 2011 was given and under the heading “physician’s rationalized opinion” the word
“neuropathy” was provided. Although Dr. Woodcock suggested that appellant had some type of
left ankle neuropathy, such a condition has not been accepted as work related and he did not
provide a rationalized medical opinion relating a neuropathy condition to the November 23, 2010
work injury or other work factors. His reports are not sufficiently well rationalized to establish
appellant’s claim for the alleged periods of disability.

8

J.F., Docket No. 09-1061 (issued November 17, 2009).

9

See E.J., Docket No. 09-1481 (issued February 19, 2010).

4

Appellant also submitted several reports in which Dr. Alves, an attending Board-certified
pain management physician, discussed the treatment he provided in mid 2011. In the July 14,
2011 report of Dr. d’Amours, who stated that appellant had a history of chronic left ankle pain
and “some apparent nerve injury.” However, neither physician provided an opinion on the cause
of appellant’s disability for the claimed periods. Appellant’s claim has only been accepted for a
left ankle sprain and these physicians did not provide a clear opinion that he had disability due to
this injury for any specific period.10
For these reasons, appellant did not meet his burden of proof to establish that he had
disability for periods between January 10 and June 18, 2011 due to his November 23, 2010 work
injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he had
disability for periods between January 10 and June 18, 2011 due to his November 23, 2010 work
injury.

10

On appeal, appellant alleged that he was disabled for the claimed periods based on his belief that he was unable
to perform his job. However, he did not submit sufficient medical evidence to support his claim of disability due to
his accepted work injury. Appellant asserted that his requests for reimbursement of medical procedures were not
handled in a timely manner but this matter is not the subject of the present appeal.

5

ORDER
IT IS HEREBY ORDERED THAT the September 30, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 20, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

